Order filed January 21, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00546-CV
                                   ____________

               DI ANGELO PUBLICATIONS, INC., Appellant

                                        V.

                          JENTRY KELLY, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2018-80674-B

                                     ORDER

      This is an appeal from an order finalized by a severance order entered July 7,
2020. The clerk’s record was filed October 26, 2020.

      Our review has determined that a relevant item has been omitted from the
clerk's record. See Tex. R. App. P. 34.5(c). The record does not contain the July 7,
2020 severance order.

      Appellant failed to request that this item be included in the clerk’s record.
We order appellant to request that the Harris County District Clerk prepares and
files a supplemental clerk’s record on or before January 27, 2021, containing the
July 7, 2020 severance order or face dismissal of this appeal for lack of
jurisdiction.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM

Panel Consists of Justices Bourliot, Zimmerer, and Spain.